DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed February 6, 2020, as Application No. 62/971,085.

Drawings
The drawings are objected to because Figures 3, 6, and 7A-7H lack the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductive and insulative materials are improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “The cable of the disclosure may ….”, which is improper language for the abstract.  The applicant should replace the terms “of the disclosure….”, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because throughout the abstract it contains run on sentences, which is improper language for the abstract.  The applicant should correct all instances of run on sentences to proper the abstract with proper language.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzmueller et al (EP Pat Num 2615240 A2, herein referred to as Holzmueller).  Holzmueller discloses a flat cable (Fig 3) comprising a jacket formed with gas pockets to compensate for thermal expansion of the jacket relative to the armored layer (abstract).  Specifically, with respect to claim 1,  Holzmueller discloses a flat cable (24, Fig 3) comprising a plurality of insulated conductors (three 56 & 58’s) arranged in a spaced apart generally co-planar configuration (Fig 3) and a jacket (64) encapsulating the plurality of insulated conductors (three 56 & 58’s), the jacket (64) may have a generally rounded rectangular cross-section defining a pair of opposing major edges and a pair of opposing minor edges (i.e. jacket may be one unitary jacket collectively formed around the conductors to have the same generally rounded rectangular cross-section shape defining a pair of opposing major edges and a pair of opposing minor edges as the external layer 75, Paragraph 28), wherein the jacket (64) comprising at least one spline (72) disposed on a minor edge (outside left and right surfaces) and at least one channel (66) disposed on a major edge (top and bottom surfaces) and an armor layer (60) surrounding the jacket (64, Paragraph 28).   With respect to claim 2, Holzmueller discloses that the jacket (64) comprises splines (71) on both minor edges -by-side configuration (Fig 3),  extruding a jacket (64) about the insulated conductors (56 & 58, Paragraph 26),  forming one or more splines (71) of the jacket (64) protruding radially outwardly from a remainder of the jacket (56, Fig 3) and applying an armor layer about the jacket (60, Paragraph 28).   With respect to claim 16, Holzmueller discloses the method wherein the one or more splines (71) are formed while extruding the jacket (64) about the insulated conductors (56 & 58, Paragraphs 23 & 26).   With respect to claim 18, Holzmueller discloses that the method wherein the jacket (64) may be extruded (Paragraph 26) to form a generally curved rectangular transverse cross-section having generally straight major sides and curved minor sides, and wherein the one or more splines (71) are formed on the minor sides (i.e. jacket may be one unitary jacket collectively formed around the conductors to have the same generally rounded rectangular cross-section shape defining a pair of opposing major edges and a pair of opposing minor edges as the external layer 75, Paragraph 28).  With respect to claim 19, Holzmueller discloses the method further comprising forming one or more channels (66) in an outer surface (top and bottom surfaces of the unitary formed jacket, Fig 3) of the jacket (64).  With respect to claim 20, Holzmueller discloses that the method .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmueller (EP Pat Num 2615240 A2) in view of Bogese, II (Pat Num 5,990,419, herein referred as Bogese).  Holzmueller discloses a flat cable (Fig 3) comprising a jacket formed with gas pockets to compensate for thermal expansion of the jacket relative to the armored layer (abstract), as disclosed above with respect to claims 1 and 7.  
	While Holzmueller discloses a flat cable (24, Fig 3) comprising a flat cable (24, Fig 3) comprising a plurality of insulated conductors (three 56 & 58’s) arranged in a spaced apart generally co-planar configuration (Fig 3) and a jacket (64) encapsulating the plurality of insulated conductors (three 56 & 58’s), the jacket (64) comprising at least one spline (72) disposed on a minor edge (outside left and right surfaces) and at least one channel (66) disposed on a major edge (top and bottom surfaces) and an armor layer (60) surrounding the jacket (64, Paragraph 28), wherein the splices may be many types/shapes (Paragraph 33),  Holzmueller doesn’t necessarily disclose at least one spline is an orientation spline (claim 3), nor the orientation spline being wider than any other spline (claim 4), nor the cable comprising an orientation spline projecting radially outward from one of the curved minor sides (claim 9), nor the orientation spline has a 
	Bogese teaches a cable (Figs 1-7c) comprising a jacket formed with gas pockets to provide the cable with lower capacitance thereby improving the quality of the cable  and raising transmission speeds at which the cable can deliver electrical signals (Col 1, lines 34-38).  Specifically, with respect to claims 3-4 and 9-11, Bogese teaches a flat cable (24, Fig 7C) comprising a jacket (14) having at least one spline (20), surrounding the conductors (12), which is surrounded by a sheath (26), wherein the at least one spline (20) creates air pockets between the jacket (14) and the sheath (26), and wherein the at least one spline (20, Fig 2) comprises a spline (30), that has a different size and/or shape than the at least one spline (20, Fig 2). 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Holzmueller to comprise the jacket material comprising at least one spline having a different size and/or shape configuration, such as being wider as taught by Bogese because Bogese teaches that such a configuration provides a cable (Figs 1-7c) comprising a jacket formed with gas pockets to provide the cable with lower capacitance thereby improving the quality of the cable  and raising transmission speeds at which the cable can deliver electrical signals (Col 1, lines 34-38) and since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmueller (EP Pat Num 2615240 A2) in view of Swift (Pat Num 2,583,026).  .  
	While Holzmueller discloses a method for manufacturing a cable (24, Fig 3), wherein the method comprising disposing an insulation layer (58) about each of a plurality of conductors (56’s),  aligning the insulated conductors (56’s) in a side-by-side configuration (Fig 3),  extruding a jacket (64) about the insulated conductors (56 & 58, Paragraph 26),  forming one or more splines (71) of the jacket (64) protruding radially outwardly from a remainder of the jacket (56, Fig 3), Holzmueller doesn’t necessarily disclose the at least one spline being formed during a post extrusion operation (claim 17). 
	Swift teaches a method of forming a cable (Figs 1-8) comprising a jacket formed with gas pockets to provide the cable improved performance (Col 1, lines 24-25).  Specifically, with respect to claim 17, Swift teaches a cable (Figs 3 & 6) comprising a jacket (2) having at least one spline (4), wherein the at least one spline (4) may be formed after extrusion of the jacket (2) by an interruption tool, such as a roller or knurling tool, while the jacket is still soft after extrusion (20, Col 2, lies 40-47). 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Holzmueller to comprise the jacket material comprising at least one spline made by a post extrusion method configuration, such as a roller or knurling tool, while the jacket is still soft after extrusion as taught by Swift because Swift teaches that such a configuration provides a method of forming a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various configuration of cable jackets.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 31, 2021